DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 09/29/2021 has been entered. Claims 17-32 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 17-32 are objected to because of the following informalities:
Claims 18-31, line 1: “The fillable base for a portable light stand” should be -- The fillable base for the portable light stand --.
Claim 17, line 3: “made from moulded plastics material” should be -- made from a molded plastic
Claim 17, line 8: “the cylindrical side wall” should be -- the cylindrical outer side wall --
Claim 17, line 9: “the upper portion of the structure, the structure also having” should be -- the upper portion of the hollow structure, the hollow structure also having --
Claim 17, line 11: “1000 mm wherein” should be -- 1000 mm, wherein -- (add a comma)
Claim 25, line 3: “the aperture” should be -- the fill aperture --
Claim 28, line 3: “the aperture” should be -- the drain aperture --
Claim 29, line 1: “moulded” should be -- molded --
Claim 30, line 3: “moulded” should be -- molded -- 
Claim 32, line 2: “made from moulded plastics material” should be -- made from a molded plastic material --
Claim 32, line 7: “the cylindrical side wall” should be -- the cylindrical outer side wall -- 
Claim 32, line 13: “pole wherein” should be -- pole, wherein -- (add a comma)

Appropriate correction is required.

Claim Interpretation
Claim 11, line 6 recites the limitation “a substantially vertical cylindrical outer side wall”. Pg.6, lines 21-29 of the applicant’s specification states “Preferably the substantially vertical cylindrical outer side wall 28 is angled at between 0° and 5° to the vertical. More typically the substantially vertical cylindrical outer side wall 28 is angled at between 0.1° and 1° to the vertical. Typically, the conical outer side wall 30 is angled at between 60° and 30° to the vertical. More typically the conical outer side wall 30 is angled at between 50° and 40° to the vertical”. In 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WOUDE (US 2005/0023428), and in view of KAMAU (US 2011/0000132).
Regarding claim 17, WOUDE discloses a fillable base for a stand, the base (11, Fig.2) comprising a hollow structure (as seen in Figs.2, 5, 9, since the chamber 16 of the base 11 is filled with water 22, the base 11 has a hollow structure 16), the hollow structure having an upper portion and a lower portion with a generally circular footprint having a diameter (as seen in Figs.2-3 and 5, the lower portion of the hollow structure 11, 16 was considered to have a generally circular footprint), the lower portion of the hollow structure having a substantially vertical cylindrical outer side wall (as seen in modified Fig.5 below, the “substantially vertical cylindrical outer side wall” was considered to be the lower side wall portion of the hollow structure 11, 16 because the lower side wall portion is slanted), and the upper portion of the hollow structure having a conical outer side wall (as seen in modified Fig.5 below, the “conical outer side wall” was considered to be the upper side wall portion of the hollow structure 11, 16 because the upper side wall portion is cone-like), the conical outer side wall having an outer edge 

    PNG
    media_image1.png
    278
    532
    media_image1.png
    Greyscale

Modified Fig.9 of WOUDE

WOUDE fails to disclose a fillable base for a portable light stand, a hollow structure made from a molded plastic material, a lower portion with a generally circular footprint having a diameter of more than 1000 mm, the hollow structure having a height of more than 1000 mm, and wherein, in use, the base provides sufficient ballast when filled with a filler material to keep a solar-powered fixture supported on the pole upright in windy conditions.

Therefore, in view of KAMAU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plastic material as taught by KAMAU to the base of WOUDE in order to (1) provide a durable material for weathering and/or (2) provide a shapeable material for shaping the base to different shapes.
Regarding “a fillable base for a portable light stand”, when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In the instant case, the term “portable light stand” appears only in the preamble without additional limitations reciting the structure of the portable light stand in the body of the claims. As a result, the term “portable light stand” does not add any significant to the claim.
Regarding “moulded” or “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)).  Only the structure(s) necessarily present from the method is (are) given patentable weight. In the 
Regarding “a lower portion with a generally circular footprint having a diameter of more than 1000 mm”, as seen in Figs.2-3 and 5 of WOUDE, the lower portion of the hollow structure 11, 16 was considered to have a generally circular footprint. One of ordinary skill in the art would have recognized that the size or the diameter of the lower portion of the hollow structure can be adjusted based on the desired application. For example: A larger size would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a larger size can accommodate larger poles. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or larger, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the lower portion of the hollow structure of WOUDE modified by KAMAU in order to provide a suitable hollow structure for the desired application.
	Regarding “the hollow structure having a height of more than 1000 mm”, as seen in Figs.1 and 9 of WOUDE, the hollow structure 11, 16 has a height. One of ordinary skill in the art would have recognized that the size or the height of the hollow structure can be adjusted based on the desired application. For example: A higher height would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a higher height can accommodate more surface area of the pole. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or higher, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding “wherein, in use, the base provides sufficient ballast when filled with a filler material to keep a solar-powered fixture supported on the pole upright in windy conditions”, the underlined limitation above is written only as a functional limitation. In other words, the “solar-powered fixture” is not positively recited in the claims. The claims only suggest that the base is able to support a solar-powered fixture on the pole. As seen in Figs.1 and 9 of WOUDE, the base 11, 16 is filled with a filler material 22 in order to add weight to stabilize the pole 21 inserted into the base 11, 16. While WOUDE shows the pole as a sign post, other types of poles can be supported by the base (e.g. a pole supporting a fixture). One of ordinary skill in the art would have recognized that the arrangement of the base and filler material helps to support and stabilize the weight of poles themselves, resist weathering elements (such as wind, snow, rain, etc), or resist other types of forces. Therefore, since the underlined limitation above is a functional limitation, the structure of WOUDE modified by KAMAU was considered to be capable of supporting other types of poles such as a solar-powered fixture supported on the pole.

Regarding claim 18, WOUDE modified by KAMAU as discussed above for claim 17 further disclose wherein the substantially vertical cylindrical outer side wall is angled.
WOUDE modified by KAMAU fails to disclose wherein the substantially vertical cylindrical outer side wall is angled at between 0º and 5º to the vertical.  
Regarding “the substantially vertical cylindrical outer side wall is angled at between 0º and 5º to the vertical”, as seen in modified Fig.5 of WOUDE above, the substantially vertical cylindrical outer side wall of the hollow structure 11, 16 was considered to have an angle to the 

Regarding claim 19, WOUDE modified by KAMAU as discussed above for claim 17 fails to disclose wherein the hollow structure has a height of between 1000 and 1300 mm.
Regarding “the hollow structure has a height of between 1000 and 1300 mm”, as seen in Figs.1 and 9 of WOUDE, the hollow structure 11, 16 has a height. One of ordinary skill in the art would have recognized that the size or the height of the hollow structure can be adjusted based on the desired application. For example: A higher height would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a higher height can accommodate more surface area of the pole. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or higher, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the hollow structure of WOUDE modified by KAMAU in order to provide a suitable hollow structure for the desired application.

Regarding claim 20, WOUDE modified by KAMAU as discussed above for claim 17 further discloses wherein the conical outer side wall is angled.
WOUDE modified by KAMAU fails to disclose wherein the conical outer side wall is angled at between 80º and 30º to the vertical.   
Regarding “the conical outer side wall is angled at between 80º and 30º to the vertical”, as seen in modified Fig.5 of WOUDE above, the conical outer side wall of the upper portion of the hollow structure 11, 16 was considered to have an angle to the vertical. One of ordinary skill in the art would have recognized that the angle of the upper portion of the hollow structure can be can be adjusted to provide a desired shape. For example: A sharper angle would provide a shaper conical-like shape or a flatter angle would provide a flatter conical-like shape. As a result, whether the angle is sharper or flatter, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the angle of the conical outer side wall of the upper portion of the hollow structure of WOUDE modified by KAMAU in order to provide a desired shape for the hollow structure.

Regarding claim 21, WOUDE modified by KAMAU as discussed above for claim 17 further discloses wherein the lower portion of the hollow structure has a substantially circular footprint with a maximum diameter of between 1050 and 1190 mm.  
WOUDE modified by KAMAU fails to disclose wherein the lower portion of the hollow structure has a substantially circular footprint with a maximum diameter of between 1050 and 1190 mm.  
with a maximum diameter of between 1050 and 1190 mm”, as seen in Figs.2-3 and 5 of WOUDE, the lower portion of the hollow structure 11, 16 was considered to have a generally circular footprint. One of ordinary skill in the art would have recognized that the size or the diameter of the lower portion of the hollow structure can be adjusted based on the desired application. For example: A larger size would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a larger size can accommodate larger poles. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or larger, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the lower portion of the hollow structure of WOUDE modified by KAMAU in order to provide a suitable hollow structure for the desired application.

Regarding claim 31, WOUDE modified by KAMAU fails to disclose wherein the hollow structure has a wall thickness of between 5 mm and 10 mm.
Regarding “the hollow structure has a wall thickness of between 5 mm and 10 mm”, one of ordinary skill in the art would have recognized that the thickness of the hollow structure can be adjusted based on balancing between shapability and stability of the hollow structure. For example: While a thicker wall thickness may provide a stronger structure to hold the filler material and resist damage, the thicker wall thickness may be more challenging to shape and/or use more material than necessary. While a thinner wall thickness may be easier to shape, the thinner wall thickness may be more susceptible to bends, warps, or damage. Whether the hollow .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over WOUDE (US 2005/0023428) modified by KAMAU (US 2011/0000132), and in view of VANDERMIDEN (US 2019/0360229).
Regarding claim 22, WOUDE modified by KAMAU fails to disclose wherein the lower portion of the hollow structure further includes a conical inner side wall that is angled at substantially the same angle to the vertical as the conical outer side wall of the upper portion of the hollow structure wherein, in use, one of the bases can be more easily stacked on top of another similar base.  
However, VANDERMIDEN discloses a lower portion (300’, Fig.9) of a hollow structure (100’, Fig.9) includes a conical inner side wall (300’, Fig.9) angled at substantially the same angle to the vertical as a conical outer side wall (200, Fig.9) of an upper portion of the hollow structure, and one of the bases can be more easily stacked on top of another similar base.  
Therefore, in view of VANDERMIDEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stacking the bases by the angle of the conical inner side wall of one base the same as the angle of the conical outer side wall of another base as taught by VANDERMIDEN to the conical inner side wall and 

Regarding claim 23, WOUDE modified by KAMAU and VANDERMIDEN as discussed above for claim 22 further discloses wherein the recess that opens at the apex of the hollow structure extends all the way through the hollow structure along a central vertical axis of the hollow structure to the conical inner side wall (as seen in Fig.9 of VANDERMIDEN, the recess of the hollow structure extends from the apex to the conical inner side wall).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over WOUDE (US 2005/0023428) modified by KAMAU (US 2011/0000132), and in view of CHEN (US 6,251,051).
Regarding claim 24, WOUDE further discloses wherein the upper portion of the hollow structure (11, 16, Figs.2, 5 and 9) is provided with a fill aperture (17, Figs.2 and 5) for filling the hollow structure with a suitable filler material (22, Fig.9).  
WOUDE modified by KAMAU fails to disclose a fill aperture in the conical outer side wall.
However, CHEN discloses an upper portion of a hollow structure (10, Fig.2) has a fill aperture (12, 13, Figs.2 and 7) in a conical outer side wall for filling the hollow structure with a suitable filler material (as seen in Fig.2, Fig.7, and col.2, lines 31-33, the fill aperture 12, 13 is formed on the conical outer side wall of the hollow structure 10).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fill aperture in the 

Regarding claim 25, WOUDE further discloses wherein the hollow structure (11, 16, Fig.5) can contain water (para[0021]).
WOUDE modified by KAMAU and CHEN as discussed above for claim 24 further discloses the fill aperture is provided with a recessed cap for sealing the fill aperture after filling (as seen in Fig.2, Fig.7, and col.2, lines 28-30, the fill aperture 12 is provided with a recessed cap 13 for sealing the aperture 12 after filling).
WOUDE modified by KAMAU and CHEN fails to disclose wherein the hollow structure can contain 580 L is fillable with water.
Regarding “the hollow structure can contain 580 L is fillable with water”, as seen in Fig.9 and para[0021] of WOUDE, the hollow structure 11, 16 is filled with water 22. One of ordinary skill in the art would have recognized that the quantity of water the hollow structure can hold can be adjusted based on the shape and size of the hollow structure. For example: A larger size would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a larger size can accommodate larger poles. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or larger, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the hollow structure of WOUDE modified by KAMAU in order to provide a suitable hollow structure for the desired application.

Regarding claim 26, WOUDE modified by KAMAU and CHEN as discussed above for claim 25 fails to disclose wherein the fill aperture is one of two fill apertures provided in the conical outer side wall for filling the hollow structure with water.  
Regarding “the fill aperture is one of two fill apertures provided in the conical outer side wall for filling the hollow structure with water”, the limitation recites two fill apertures in the conical outer side wall. One of ordinary skill in the art would have recognized to duplicate the fill aperture such that there are two or more fill apertures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fil aperture of WOUDE modified by KAMAU and CHEN such that there are two fill apertures in the conical outer side wall in order to provide multiple access points to fill water into the hollow structure to fill the hollow structure faster.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over WOUDE (US 2005/0023428) modified by KAMAU (US 2011/0000132), and in view of BRIGHAM (US 7,063,648)
Regarding claim 27, WOUDE modified by KAMAU fails to disclose wherein the lower portion of the hollow structure is provided with a drain aperture adjacent a lower edge of the substantially vertical cylindrical outer side wall for draining the hollow structure of water.  
However, BRIGHAM discloses a lower portion (18, Fig.2) of a hollow structure (12, Fig.2) has a drain aperture (28, 30, Fig.2) adjacent a lower edge of a substantially vertical cylindrical outer side wall (18, Fig.2) for draining the hollow structure of water.  
Therefore, in view of BRIGHAM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drain aperture 

Regarding claim 28, WOUDE modified by KAMAU and BRIGHAM as discussed above for claim 27 further discloses wherein the drain aperture is provided with a recessed cap for sealing the drain aperture after draining or prior to filling (as seen in col.2, lines 39-42 of BRIGHAM, the drain aperture 28 has a recessed cap 30 for sealing the drain aperture 28).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WOUDE (US 2005/0023428) modified by KAMAU (US 2011/0000132), and in view of HORNBREAK (US 2009/0100789).
Regarding claim 29, WOUDE modified by KAMAU fails to disclose wherein the hollow structure is also provided with two or more molded handles provided in the substantially vertical cylindrical outer side wall to assist with lifting the base manually.  
However, HORNBREAK discloses a hollow structure (12. Fig.2) has two handles (18, Fig.2) to assist with lifting the base manually.  
Therefore, in view of HORNBREAK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two handles as taught by HORNBREAK to the substantially vertical cylindrical outer side wall of WOUDE modified by KAMAU in order to hold or lift the hollow structure.
Regarding “moulded” or “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)).  Only the structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitation fails to distinguish the structure of the hollow structure of WOUDE modified by KAMAU.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over WOUDE (US 2005/0023428) modified by KAMAU (US 2011/0000132), and in view of NOLLE (US 2013/0027911).
Regarding claim 30, WOUDE modified by KAMAU fails to disclose wherein the hollow structure is also provided with a pair of rectangular apertures molded into a lower surface of the base, the apertures extending as parallel channels across a full width of the lower portion of the base, and being sized to receive the tines of a forklift truck.  
However, NOLLE discloses a pair of rectangular apertures (11, 12, Fig.1) into a lower surface of a base (7, Fig.1), the apertures extending as parallel channels across a full width of the lower portion of the base, and being sized to receive the tines of a forklift truck (as seen in para[0030], the apertures 11, 12 can receive the tines of the forklift truck).  
Therefore, in view of NOLLE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the apertures as taught by NOLLE to the hollow structure of WOUDE modified by KAMAU in order to lift the hollow structure with external equipment such as a forklift truck.
In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)).  Only the structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitation fails to distinguish the structure of the hollow structure of WOUDE modified by KAMAU.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over LOUDEN (US 2015/0330613), and in view of WOUDE (US 2005/0023428), KAMAU (US 2011/0000132), and YU (US 2010/0302764).
Regarding claim 32, LOUDEN discloses a lighting device, the lighting device comprising
a base (130, Fig.2A) having a hollow structure, the hollow structure having an upper portion and a lower portion, the hollow structure also having a recess (133, 135, Fig.3B-4) that opens at the apex, the hollow structure having a height;
an elongate pole (12, Fig.7) having a bottom end received in the recess (Figs.1 and 8) that opens at the apex; and, 
the lighting device mounted at a top end of the pole, wherein, in use, the base provides sufficient ballast when filled with a filler material (134, Fig.3B) to keep the lighting device supported on the pole upright.
made from a molded plastic material, a lower portion with a generally circular footprint having a diameter of more than 1000 mm, the lower portion of the hollow structure having a substantially vertical cylindrical outer side wall, and the upper portion of the hollow structure having a conical outer side wall, the conical outer side wall having an outer edge extending from a top edge of the cylindrical side wall to an apex of the upper portion of the hollow structure, the hollow structure having a height of more than 1000 mm, a solar-powered fixture, wherein, in use, the base provides sufficient ballast when filled with a filler material to keep the solar-powered fixture supported on the pole upright in windy conditions.
However, KAMAU discloses a base (502d, Figs.5d and 7) including a hollow structure made from a plastic material (para[0100]).
However, WOUDE discloses a lower portion of a hollow structure (11, 16, Fig.2) having a substantially vertical cylindrical outer side wall (as seen in modified Fig.5 above, the “substantially vertical cylindrical outer side wall” was considered to be the lower side wall portion of the hollow structure 11, 16 because the lower side wall portion is slanted), and an upper portion of the hollow structure having a conical outer side wall (as seen in modified Fig.5 above, the “conical outer side wall” was considered to be the upper side wall portion of the hollow structure 11, 16 because the upper side wall portion is cone-like), the conical outer side wall having an outer edge extending from a top edge of the cylindrical side wall to an apex of the upper portion of the hollow structure (as seen in Fig.2, the “apex” was considered to be the top 13 of the hollow structure 11, 16; as seen in modified Fig.5 above, the conical outer side wall of the upper portion was considered to extend from the cylindrical outer side wall of the lower portion).

Therefore, in view of KAMAU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plastic material as taught by KAMAU to the base of LOUDEN in order to (1) provide a durable material for weathering and/or (2) provide a shapeable material for shaping the base to different shapes.
Therefore, in view of WOUDE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lower and upper portion of the hollow structure as taught by WOUDE to the hollow structure of LOUDEN modified by KAMAU in order to provide a desired shape to the hollow structure.
Therefore, in view of YU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solar-powered fixture as taught by YU to the lighting device of LOUDEN modified by KAMAU and WOUDE in order to provide a desired lighting device to the pole.
Regarding “moulded” or “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)).  Only the structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitation fails to distinguish the structure of the hollow structure of LOUDEN modified by KAMAU, WOUDE, and YU.
a diameter of more than 1000 mm”, as seen in Figs.2-3 and 5 of WOUDE, the lower portion of the hollow structure 11, 16 was considered to have a generally circular footprint. One of ordinary skill in the art would have recognized that the size or the diameter of the lower portion of the hollow structure can be adjusted based on the desired application. For example: A larger size would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a larger size can accommodate larger poles. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or larger, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the lower portion of the hollow structure of LOUDEN modified by KAMAU, WOUDE, and YU in order to provide a suitable hollow structure for the desired application.
	Regarding “the hollow structure having a height of more than 1000 mm”, as seen in Figs.1 and 9 of WOUDE, the hollow structure 11, 16 has a height. One of ordinary skill in the art would have recognized that the size or the height of the hollow structure can be adjusted based on the desired application. For example: A higher height would allow a more stable anchor because the larger hollow structure can receive more filler material. Or a higher height can accommodate more surface area of the pole. Or a balance between size/weight (for portability) or stability. As a result, whether the hollow structure is smaller or higher, the functionality and the structure of the hollow structure was considered to be similar or the same. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding “wherein, in use, the base provides sufficient ballast when filled with a filler material to keep the solar-powered fixture supported on the pole upright in windy conditions”, one of ordinary skill in the art would have recognized that the arrangement of the base and filler material helps to support and stabilize the weight of poles themselves, resist weathering elements (such as wind, snow, rain, etc), or resist other types of forces. Therefore, the structure of LOUDEN modified by KAMAU, WOUDE, and YU was considered to keep the solar-powered fixture supported on the pole upright in windy conditions.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20160059100, US 20120314404, US 20120168597, US 4145044, US 5460353, US 5158281, US 4591126, US 6619610, US 9458645, US 4976411, US 8789549, US 5779215, US 5678757, US 3794279, US 4486016, US 5624358, US 7704194, and US 2613899 shows a fillable base.

Examiner’s Comment









The prior art shows numerous examples of a fillable base itself. For example: The concept of a fillable base used as a weight or stabilizer has various applications such as umbrella bases, gas heater bases, gym/exercise/sports equipment, sign bases, vehicle/people traffic control bases, tent bases, Christmas tree bases, amusement devices/toy bases, fence bases, etc. As a result, claims 
In addition, the claims include limitations regarding the dimensions and the size of the hollow structure. The size and shape of the base and hollow structure does not contribute significance over the prior art. One of ordinary skill in the art would have recognized that the size and shape of the base can be merely selected or optimized based on the desired application. For example: The base can be smaller or larger. Regardless of the size and shape of the base, the prior art shows the base receiving a filler material to support a pole. As a result, the subsequent amendment is suggested to focus on the structure of the base rather than the size.
Furthermore, the applicant’s invention is the combination of the base and the solar-powered light fixture. As a result, the applicant is suggested to expand on claim 32 with additional details of the base. Since the applicant’s invention and the concept is very similar to the prior art, the applicant is suggested to incorporate additional details to distinguish the applicant’s invention from the prior art. Further consideration of the applicability of the prior art will be reconsidered with the combination. Sample language has been provided below for claim 32 to incorporate the critical features of the applicant’s invention.

Claim 32. A solar-powered pop-up fixture, the fixture comprising
a base having a hollow structure made from a molded plastic material, the hollow structure having an upper portion and a lower portion with a generally circular footprint having a diameter of more than 1000 mm, the lower portion of the hollow structure having a substantially vertical cylindrical outer side wall, and the upper portion of the hollow structure having a conical outer side wall, the conical outer side wall having an outer edge extending from a top edge of the 
an elongate pole having a bottom end received in the recess that opens at the apex; and, 
a solar-powered fixture mounted at a top end of the pole,
wherein, in use, the base provides sufficient ballast when filled with a filler material to keep the solar-powered fixture supported on the pole upright in windy conditions;
wherein the angle of the substantially vertical cylindrical outer wall with respect to the vertical is different than the angle of the conical outer side wall with respect to the vertical;
wherein the lower portion of the hollow structure further includes a conical inner side wall that is angled at substantially the same angle to the vertical as the conical outer side wall of the upper portion of the hollow structure, wherein, in use, one of the bases is stackable on top of another one of the bases; wherein the recess extends from the apex to the conical inner side wall along a central vertical axis of the hollow structure;
wherein the upper portion of the hollow structure is provided with at least one fill aperture in the conical outer side wall for filling the hollow structure with the filler material;
wherein the lower portion of the hollow structure is provided with a drain aperture adjacent a lower edge of the substantially vertical cylindrical outer side wall for draining the hollow structure of the filler material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875